Blandeord, Justice.
[Dickerson, as administrator of Sarah Jennings, deceased, advertised certain land for sale, and a claim was interposed by Nash, as agent for Healan et al. The case was submitted to the presiding judge without a jury, and from his finding the following facts appear : Hastings Jennings died, leaving the land in dispute, of the value of $160.00, and personalty of the value of $124.00. The realty and personalty were set apart as a twelve months’ support to his widow and four minor children by a former wife. The widow consumed all the personalty. (The bill of exceptions states that the year’s support was set apart to the widow, without notice to the minors, and that they did not live with her at that time or afterwards.) The widow having died, administration was had on her estate; the administrator was proceeding to sell, and the claim was mterpo'sed, as above stated, by the children of her deceased husband. The court sustained the claim, and the administrator excepted.]